DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Japanese Patent Application No. 2018-110697 filed on 2018-05-23. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/20/2020 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-10 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Nokia et al. (R1-1805110 Further comments on PT-RS, hereinafter ‘NOKIA’), or in the alternative under 35 U.S.C. 103 as being unpatentable over NOKIA in view of Xu et al. (US 20200067628 A1, hereinafter ‘XU’).
Regarding claim 4, NOKIA teaches a terminal (Page 3 Section 3: UE) comprising:
a processor (Page 3 Section 3: UE) that, if retransmission of an uplink shared channel is performed, determines a time density of a phase tracking reference signal (PTRS) based on whether a modulation and coding scheme (MCS) index is larger than a certain value (Page 6 of 9, Section 5 Para 5: When a UE is scheduled to transmit PUSCH without UL-SCH with IMCS > V, where V = 28 for MCS table 1 and V = 27 for MCS table 2, respectively, the MCS for PT-RS time-density determination is obtained from the table 6.2.3.1-X. (Page 6 of 9, Section 5 Para 7) When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > 27 (a certain value), the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V); and
a transmitter that transmits the PTRS (Page 6 of 9, Section 5 Para 5: When a UE is scheduled to transmit PUSCH. See also Page 4 of 9, Section 6.2.3.2 UE PT-RS transmission procedure when transform precoding is enabled. (Fig. 6 Apparatus Transceiver Module 610, [0275])).
However, assuming arguendo that the claim must be so narrowly construed such that NOKIA does not expressly disclose a terminal comprising a transmitter that transmits the PTRS, then alternatively,
in an analogous art, XU teaches a terminal comprising a transmitter that transmits the PTRS (Fig. 1 Terminal device 1, [0216] If the terminal device maps the PTRS to the one or more symbols or subcarriers based on the target MCS, the terminal device may further send, to the network device, the symbol or the subcarrier to which the PTRS is mapped. (Fig. 4 Apparatus Communication Module 401, [0021]) the apparatus may be a network device or a terminal device. ([0257]) The apparatus includes a communications module 401 and a processing module 402).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PTRS determination of XU to PTRS determination method of NOKIA in order to take the advantage of a method for flexibly configuring the PTRS and reducing the resource overheads of the PTRS (XU: [0005]).

Regarding claim 5, NOKIA, or in the alternative NOKIA and XU, specifically NOKIA teaches wherein if the MCS index is larger than the certain value, the processor determines the time density of the PTRS based on the MCS index, notified in an initial transmission, that is smaller than or equal to the certain value (Page 6 of 9, Section 5 Para 7) When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > 27 (a certain value), the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V).

Regarding claim 6, NOKIA, or in the alternative NOKIA and XU, specifically NOKIA teaches wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer (Page 4 of 9, Section 6.2.3.1 Para 1: UE is configured with the higher layer parameter UL-PTRS-present set to 'ON', - if the additional higher layer parameters UL-PTRS-time-density and UL-PTRS-frequency-density are configured, and the PUSCH is scheduled by DCI format 0_1, the UE shall assume the PT-RS antenna ports' presence and pattern are a function of the corresponding scheduled MCS and scheduled bandwidth in a corresponding bandwidth part as shown in Table 6.2.3.1-1 and Table 6.2.3.1-2).

Regarding claim 7, the claim features being mutatis mutandis of claim 4, is rejected for the same reason as set forth for claim 4.

Regarding claim 8, NOKIA teaches a base station (Page 3 Section 3: gNB) comprising:
a processor (Page 3 Section 3: gNB) that controls retransmission of an uplink shared channel (Page 3 Section 3 Par 3: when PDSCH/PUSCH scheduled by DCI format 0_0/1_0 or RAR. (Page 6 of 9, Section 5 Para 7) When a UE is scheduled (by gNB) to transmit PUSCH for retransmission (gNB controls retransmission)); and
a receiver (gNB) that, if the retransmission of the uplink shared channel is performed, receives a phase tracking reference signal (PTRS) whose time density is determined based on whether a modulation and coding scheme (MCS) index is larger than a certain value (Page 6 of 9, Section 5 Para 5: When a UE is scheduled to transmit PUSCH without UL-SCH with IMCS > V, where V = 28 for MCS table 1 and V = 27 for MCS table 2, respectively, the MCS for PT-RS time-density determination is obtained from the table 6.2.3.1-X. (Page 6 of 9, Section 5 Para 7) When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > 27 (a certain value), the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V).
However, assuming arguendo that the claim must be so narrowly construed such that NOKIA does not expressly disclose receives a phase tracking reference signal (PTRS) whose time density is determined based on whether a modulation and coding scheme (MCS) index is larger than a certain value, then alternatively,
in an analogous art, XU teaches receives a phase tracking reference signal (PTRS) whose time density is determined based on whether a modulation and coding scheme (MCS) index is larger than a certain value (Fig. 1 Network device, [0067] if the index value of the modulation and coding scheme MCS used for the data included in the one or more symbols is the largest index value in the index values of the plurality of MCSs corresponding to the modulation order corresponding to the MCS, ...the transmit end can determine the target MCS that is less than the current MCS, and this helps reduce overheads of a downlink/uplink signal. [0069] receiving one or more OFDM symbols from a peer end device, where the one or more OFDM symbols include the phase tracking reference signal PTRS. [0086] receiving one or more symbols or a plurality of subcarriers, where a PTRS is mapped to the one or more symbols or the plurality of subcarriers, and a time domain density of the PTRS is related to a modulation and coding scheme MCS. [0216] If the terminal device maps the PTRS to the one or more symbols or subcarriers based on the target MCS, the terminal device may further send, to the network device, the symbol or the subcarrier to which the PTRS is mapped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PTRS determination of XU to PTRS determination method of NOKIA in order to take the advantage of a method for flexibly configuring the PTRS and reducing the resource overheads of the PTRS (XU: [0005]).

Regarding claim 9, NOKIA, or in the alternative NOKIA and XU, specifically NOKIA teaches wherein the time density of the PTRS is determined according to an MCS index threshold indicated in a higher layer (Page 4 of 9, Section 6.2.3.1 Para 1: UE is configured with the higher layer parameter UL-PTRS-present set to 'ON', - if the additional higher layer parameters UL-PTRS-time-density and UL-PTRS-frequency-density are configured, and the PUSCH is scheduled by DCI format 0_1, the UE shall assume the PT-RS antenna ports' presence and pattern are a function of the corresponding scheduled MCS and scheduled bandwidth in a corresponding bandwidth part as shown in Table 6.2.3.1-1 and Table 6.2.3.1-2).

Regarding claim 10, NOKIA teaches a SYSTEM a terminal and a base station (Page 3 Section 3: UE and gNB) wherein the terminal comprises:
a processor (Page 3 Section 3: UE) of the terminal that, if retransmission of an uplink shared channel is performed, determines a time density of a phase tracking reference signal (PTRS) based on whether a modulation and coding scheme (MCS) index is larger than a certain value (Page 6 of 9, Section 5 Para 5: When a UE is scheduled to transmit PUSCH without UL-SCH with IMCS > V, where V = 28 for MCS table 1 and V = 27 for MCS table 2, respectively, the MCS for PT-RS time-density determination is obtained from the table 6.2.3.1-X. (Page 6 of 9, Section 5 Para 7) When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > 27 (a certain value), the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V); and
a transmitter that transmits the PTRS (Page 6 of 9, Section 5 Para 5: When a UE is scheduled to transmit PUSCH. See also Page 4 of 9, Section 6.2.3.2 UE PT-RS transmission procedure when transform precoding is enabled. (Fig. 6 Apparatus Transceiver Module 610, [0275])),
the base station (Page 3 Section 3: gNB) comprising:
a processor (Page 3 Section 3: gNB) of the base station that controls retransmission of an uplink shared channel (Page 3 Section 3 Par 3: when PDSCH/PUSCH scheduled by DCI format 0_0/1_0 or RAR. (Page 6 of 9, Section 5 Para 7) When a UE is scheduled (by gNB) to transmit PUSCH for retransmission (gNB controls retransmission)); and
a receiver (gNB) that, if the retransmission of the uplink shared channel is performed, receives a phase tracking reference signal (PTRS) whose time density is determined based on whether a modulation and coding scheme (MCS) index is larger than a certain value (Page 6 of 9, Section 5 Para 5: When a UE is scheduled to transmit PUSCH without UL-SCH with IMCS > V, where V = 28 for MCS table 1 and V = 27 for MCS table 2, respectively, the MCS for PT-RS time-density determination is obtained from the table 6.2.3.1-X. (Page 6 of 9, Section 5 Para 7) When a UE is scheduled to transmit PUSCH for retransmission, if the UE is scheduled with IMCS > 27 (a certain value), the MCS for PT-RS time-density determination is obtained from the DCI for the same transport block in the initial transmission, which is smaller than or equal to V).
However, assuming arguendo that the claim must be so narrowly construed such that NOKIA does not expressly disclose a terminal comprising a transmitter that transmits the PTRS, and receives a phase tracking reference signal (PTRS) whose time density is determined based on whether a modulation and coding scheme (MCS) index is larger than a certain value, then alternatively,
XU teaches a terminal comprising a transmitter that transmits the PTRS (Fig. 1 Terminal device 1, [0216] If the terminal device maps the PTRS to the one or more symbols or subcarriers based on the target MCS, the terminal device may further send, to the network device, the symbol or the subcarrier to which the PTRS is mapped. (Fig. 4 Apparatus Communication Module 401, [0021]) the apparatus may be a network device or a terminal device. ([0257]) The apparatus includes a communications module 401 and a processing module 402), and 
receives the PTRS whose time density is determined based on whether the MCS index is larger than the certain value (Fig. 1 Network device, [0067] if the index value of the modulation and coding scheme MCS used for the data included in the one or more symbols is the largest index value in the index values of the plurality of MCSs corresponding to the modulation order corresponding to the MCS, ...the transmit end can determine the target MCS that is less than the current MCS, and this helps reduce overheads of a downlink/uplink signal. [0069] receiving one or more OFDM symbols from a peer end device, where the one or more OFDM symbols include the phase tracking reference signal PTRS. [0086] receiving one or more symbols or a plurality of subcarriers, where a PTRS is mapped to the one or more symbols or the plurality of subcarriers, and a time domain density of the PTRS is related to a modulation and coding scheme MCS. [0216] If the terminal device maps the PTRS to the one or more symbols or subcarriers based on the target MCS, the terminal device may further send, to the network device, the symbol or the subcarrier to which the PTRS is mapped).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PTRS determination of XU to PTRS determination method of NOKIA in order to take the advantage of a method for flexibly configuring the PTRS and reducing the resource overheads of the PTRS (XU: [0005]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Davydov et al. (US 20210168011 A1) describing Phase Tracking Reference Signal (PT-RS) Configuration
YAMADA et al. (US 20210091902 A1) describing BASE STATION APPARATUS, TERMINAL APPARATUS, AND COMMUNICATION METHOD
YOKOMAKURA; Kozue (US 20200403748 A1) TERMINAL APPARATUS AND COMMUNICATION METHOD
YOKOMAKURA et al. (US 20200235979  A1) describing BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT
YOKOMAKURA et al. (US 20200196332 A1) describing BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT
Bae et al. (US 20200146032  A1) describing Method And Apparatus For Performing Uplink Transmission In A Wireless Communication System
Kim et al. (US 20200137780 A1) describing METHOD FOR TRANSMITTING AND RECEIVING UPLINK SIGNAL BETWEEN TERMINAL AND BASE STATION IN WIRELESS COMMUNICATION SYSTEM FOR SUPPORTING UNLICENSED BAND, AND APPARATUS FOR SUPPORTING SAME
Sun et al. (US 20200022172 A1) describing SIGNAL TRANSMISSION METHOD, APPARATUS, AND SYSTEM
Babaei et al. (US 20180270698 A1) describing Truncated Buffer Status Reporting
3GPP (TS 38.214) describing "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for data (Release 15)”
Vivo (R1-1803824), describing “Remaining issues on PT-RS”
Panasonic (R1-1806154), describing “Remaining issues on PT-RS”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413